Upon consideration of the petition for rehearing herein, it appears that the following paragraph in the opinion of the court is not appropriate to the decision of this cause, and it is eliminated, viz.:
"In this case the Chancellor made no determination as to the benefits actually received by the abutting property and the benefits received by the public from this street improvement, and whether the owners of the abutting property should pay the entire cost as evidenced by the paving certificate, or should only pay a part, and the county pay the remainder, and if so, what part should be paid by each. There was considerable testimony on this subject and there should have been a determination of these questions in the *Page 125 
final decree. However, complainants, because of conduct attributable to them, were precluded from calling attention to this omission from the final decree."
In the opinion it is held that attorney's fees should not be allowed, and the affirmance of the decree appealed from was thereby modified by the opinion of the court. The other points are sufficiently discussed in the main opinion.
The decree is reaffirmed with an express qualification that the allowance of attorney fees is to be eliminated from the decree that is hereby reaffirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., not participating.